         Case 1:20-cv-04408-MLB Document 7 Filed 12/11/20 Page 1 of 2




                    IN THE UNITED STATES DISTRICT COURT
                   FOR THE NORTHERN DISTRICT OF GEORGIA
                             ATLANTA DIVISION

JESSICA BLINKHORN,                      )
                                        )
      Plaintiff,                        )
                                        )        CIVIL ACTION
v.                                      )
                                        )        FILE No. 1:20-cv-04408-MLB
B & B ENTERPRISES, LLP,                 )
                                        )
      Defendant.                        )

                           NOTICE OF SETTLEMENT

      NOTICE IS HEREBY GIVEN that all claims pending in this matter have been

resolved to the satisfaction of Plaintiff and Defendant. Plaintiff hereby respectfully

requests that this Court allow sixty (60) days within which to complete the

settlement, during which time Plaintiff requests that the Court retain jurisdiction over

this matter until fully resolved. Should Plaintiff not move to reinstate the case or

seek other Court intervention in the next sixty (60) days, Plaintiff requests the Court

dismiss this case with prejudice at that time.

                                        Dated: December 11, 2020.

                                        Respectfully submitted,

                                        /s/Craig J. Ehrlich
                                        Craig J. Ehrlich
                                        Georgia Bar No. 242240
                                        The Law Office of Craig J. Ehrlich, LLC

                                            1
         Case 1:20-cv-04408-MLB Document 7 Filed 12/11/20 Page 2 of 2




                                       1123 Zonolite Road, N.E., Suite 7-B
                                       Atlanta, Georgia 30306
                                       Tel: (404) 365-4460
                                       Fax: (855) 415-2480
                                       craig@ehrlichlawoffice.com

                         CERTIFICATE OF SERVICE

      I certify that on December 11, 2020, I filed the within and foregoing Notice

of Settlement using the CM/ECF System for the federal District Court for the

Northern District of Georgia. A true and correct copy of the same will also be served

via electronic mail as follows:

Michael B. Weinstein, Esq.
MBW Law, LLC
3050 Amwiler Road, Suite 200-C
Atlanta, Georgia 30360
Fax: (888) 231-0613
mike.weinstein@mbwlaw.net

                                       /s/Craig J. Ehrlich
                                       Craig J. Ehrlich

        CERTIFICATE OF COMPLIANCE WITH LOCAL RULE 5.1

      The undersigned hereby certifies that the foregoing document has been

prepared in accordance with the font type and margin requirements of Local Rule

5.1 of the Northern District of Georgia, using a font type of Times New Roman and

a point size of 14.

                                       /s/Craig J. Ehrlich
                                       Craig J. Ehrlich

                                         2
